Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Remarks/Arguments
Applicant’s arguments with respect to the prior 112(b) (Page 8, Para 4-5 – Page 9 Para 1-3), specifically pertaining to the limitation of “dampening means” in amended Claim 21 providing structure in the claim is persuasive, consequently, the prior 112(b) rejection has been withdrawn.
With respect to the prior art rejections, Applicant argues regarding amended:
Claim 1 (Remarks Page 7 Para 7 – Page 8 Para 1) that, “In Pages, element 10 is not eccentric with respect to element 23. Amended claim 1 therefore is not anticipated by Pages.” – Although, the Examiner acknowledges and agrees that the element 10 is not eccentric with respect to element 23 in Pages, however the Examiner notes that any of the ribs 22 (figure 3) may be considered as the claimed leaf spring support where the valve seat 10 is arranged eccentric with respect to a center of any of the ribs 22. Nevertheless, 
  Claims 13 and 21 (Remarks Page 8 Para 2) that, “Claim 13 has been amended to set forth that a center of the leaf spring and a center of the valve seat are arranged offset relative to each other. Claim 21 has been amended to set forth that the dampening means includes a center of the bypass being offset from a center of the leaf spring. None of these features are disclosed in Pages, and these claims are also therefore not anticipated by Pages.” – The arguments are deemed to be persuasive, consequently, the rejections have been withdrawn.
Election/Restriction
Claims 8, 10-11 and 20 have been withdrawn from further examination being drawn to a non-elected species. Election was made without traverse on a reply filed 1/6/2020. The Examiner notes that Applicant has not indicated the correct status identifiers for the withdrawn claims, and any subsequent filing should include correct status identifiers for the respective Claims.
Claims 1, 3-5, 9, 12-18, and 21-22 are currently being examined.   
Claim Objections
Claim 1 is objected to because of the following informalities:  The recitation of, “valve seat” in Line 7 should read, “the valve seat” to provide formal antecedent basis.
Claims 3-5, 9, 12, and 22 are objected to because of the following informalities:  The recitation of, “A centrifugal pump” in Line 1 of each of the claims should read, “[[A]] The centrifugal pump” to provide formal antecedent basis.
Claims 14-18 are objected to because of the following informalities:  The recitation of, “A domestic waterworks” in Line 1 of each of the claims should read, “[[A]] The domestic waterworks” to provide formal antecedent basis.
Appropriate correction is required.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 12, 13-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
**Examiner’s Note: During a review of the pending claims in this application, the Examiner has noted several inconsistencies in the usage of the terms between,
“centrifugal pump” and “pump” (for example, see Claim 13 Lines 1-2, and 4)
“pressure controlled valve” and “valve” (for example, see Claim 1 Line 3, and Claim 12 Line 3).
“pretensioned leaf spring” and “leaf spring” (for example, see Claim 1 Line 4, and Claim 21, Line 4). 
These inconsistencies form the basis of some of the 112(b) rejections discussed below.
	
Regarding Claim 1, the recitation of, 
the centrifugal pump”.
“the valve” in Lines 3 and 9 is unclear if this refers to the same pressure controlled valve previously recited in Line 3. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pressure controlled valve”.
“the leaf spring” in Lines 4, 5, 6, 7, and 8 is unclear if this refers to the same pretensioned leaf spring previously recited in Line 4. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 3, the recitation of, “the leaf spring” in Lines 1-2 and 3 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 1, Line 4. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 4, the recitation of, “the leaf spring” in Lines 1-2 and 3 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 1, Line 4. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 5, the recitation of, “the leaf spring” in Lines 1-2 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 1, Line 4. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 9, the recitation of, “the leaf spring” in Line 2 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 1, Line 4. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 13, the recitation of, 
“the pump” in Line 4 is unclear if this refers to the same centrifugal pump previously recited in Line 1. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the centrifugal pump”.
“the valve” in Line 4 is unclear if this refers to the same pressure controlled valve previously recited in Line 4. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pressure controlled valve”.
“the leaf spring” in Lines  5, 6, and 8 is unclear if this refers to the same pretensioned leaf spring previously recited in Line 5. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 14, the recitation of, 
“the leaf spring” in Line 1 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 13, Line 5. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
“the valve” in Line 2 is unclear if this refers to the same pressure controlled valve previously recited in Claim 13 Line 4. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pressure controlled valve”.
Regarding Claim 15, the recitation of, “the leaf spring” in Lines 1 and 3 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 13, Line 5. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 16, the recitation of, “the leaf spring” in Lines 1 and 2-3 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 13, Line 5. For the purposes of prior art examination, this recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the pretensioned leaf spring”.
Regarding Claim 17, the recitation of, “the leaf spring” in Lines 1-2 is unclear if this refers to the same pretensioned leaf spring previously recited in Claim 13, Line 5. For the purposes of prior art examination, this recitation is considered to mean the same pretensioned leaf spring”.
Regarding Claim 21, the recitation of, 
“fluid flow” in Line 7 and 11 is unclear if this refers to the same fluid flow previously recited in Line 6. For the purposes of prior art examination, the recitation is considered to mean the same one, and Applicant is suggested to amend the recitation to say, “the fluid flow”.
Claims 3-5, 9, 12, 14-18, and 22 are also rejected by virtue of their dependency.
Claim Interpretation(s)
Claim 5 recites, “the leaf spring has a semi-stable position which is the preclosed position.” The recitation of, “a semi-stable position” is interpreted to mean a position that is not inherent stable but will be reached at least for a short while when moving the leaf spring from the opened position to the closed position (see Specification, Para 17).  










Allowable Subject Matter

    PNG
    media_image1.png
    420
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    329
    643
    media_image2.png
    Greyscale


Claims 1, 3-5, 9, 12-18, and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Regarding Claim 1, the closest prior art considered to be Pages (EP 0 718 501 B1) discloses, a centrifugal pump (see figure 1 also reproduced above) comprising: 

a pressure controlled valve (see annotated figure 3 above and Para 14) inside the pump (figure 1) for supporting self-priming (see automatic-valve self-priming system, Para 8 Lines 3-4), the valve comprising 
a leaf spring (elastic and flexible floating sheet 7, see figure 3 and Para 14 Lines 1-2) and a valve seat (10, figure 3), the leaf spring being configured to move from an opened position (see floating sheet 7 at rest position, figure 3) in which the leaf spring is distanced from the valve seat (see figure 3) to a closed position (see floating sheet 7’ at a closed position, figure 3), in which the leaf spring closes the valve seat (see figure 3), with a speed caused by fluid flow from said one or more pumping stages (water recirculation in the pumping stages results in a self-priming vacuum, see Para 1 Lines 7-13, in which the floating sheet 7’ closes the valve seat 10 with a speed, see figure 3), 
a leaf spring support (either of the two ribs 22, figure 3) wherein the valve seat is arranged eccentric with respect to a center of the leaf spring support (see valve seat 10 being arranged eccentric with respect to either of the two ribs 22, figure 3).  
Pages is silent on the leaf spring being pretensioned, and the leaf spring and valve seat being arranged for dampening the speed of the leaf spring caused by the fluid flow, wherein the leaf spring has a preclosed position, in which the valve is partially closed. Therefore, it is not known in, nor obvious from the prior 
Regarding Claim 13, the closest prior art considered to be Pages (EP 0 718 501 B1) discloses, 
a domestic waterworks (preamble is an intended use of the invention and is not considered a limitation or of significance to claim construction, see MPEP 2111.02) comprising a centrifugal pump (see centrifugal pump, figure 1), the centrifugal pump comprising: 
one or more pumping stages(see impellers 2 forming multiple pumping stages, figure 1); and 
a pressure controlled valve (see annotated figure 3 and Para 14) inside the pump (figure 1) for supporting self-priming (see automatic-valve self-priming system, Para 8 Lines 3-4), the valve comprising 
a leaf spring (elastic and flexible floating sheet 7, see figure 3 and Para 14 Lines 1-2) and a valve seat (10, figure 3), the leaf spring being configured to move from an opened position (see floating sheet 7 at rest position, figure 3) in which the leaf spring is distanced from the valve seat (see figure 3) to a closed position (see floating sheet 7’ at a closed position, figure 3) with a speed caused by fluid flow from said one or more pumping stages (water recirculation in the pumping stages results in a self-priming vacuum, see Para 1 Lines 7-13, in which the floating sheet 7’ closes the valve seat 10 with a speed, see figure 3), in which the leaf spring closes the valve seat (see floating sheet 7’ at a closed position, figure 3)

Regarding Claim 21, the closest prior art considered to be Pages (EP 0 718 501 B1) discloses, 
a centrifugal pump (see figure 1) comprising: 
a pumping stage (see an impeller 2 forming a pumping stage, figure 1 also reproduced above); 
a pressure controlled valve (see annotated figure 3 and Para 14) in flow communication with said pumping stage (see 7 forming part of the pressure controlled valve in fluid communication with an impeller 2, figure 1), said pressure controlled valve including 
a valve seat (10, figure 3) and a leaf spring (elastic and flexible floating sheet 7, see figure 3 and Para 14 Lines 1-2) movable between a closed position (see floating sheet 7’ at closed positon, figure 3) and an opened position (see floating sheet 7 at rest position, figure 3), said closed position having said leaf spring arranged against said valve seat (see 7’ and 10, figure 3) and blocking fluid flow through said valve seat(see figure 3), said opened position having said leaf spring spaced from said valve seat (see 7 and 10, figure 3) and allowing fluid flow through said valve seat (see figure 3), said pressure control valve being configured to move said leaf spring from said open position to said closed position (see figure 3) with a speed caused by a force of fluid from said pumping 
Pages is silent on said leaf spring being pretensioned into said opened position, and dampening means for slowing said speed of said leaf spring as said leaf spring approaches said valve seat, said dampening means including a center of said bypass being offset from a center of said leaf spring. Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal pump as claimed.
Claims 3-5, 9, 12, 14-18, and 22 also contain allowable subject matter by virtue of their dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sabbir Hasan/Examiner, Art Unit 3745